On Application for Rehearing.
PER CURIAM.
In the consideration of the casé, the court did not overlook the defendant’s reconventional demand of $168 for expenses incurred in the construction of an extension to the sugar house so as to aeeom*186modate the machinery which proved to be too large for the building, but thq demand being small and manifestly disproved, the court lost sight of it in drafting the opinion. The only witness who testifies to this expense having been incurred admits that the machinery was built of the size and conformation called for by the contract. Such being the case, plaintiff is not responsible for this small extra expense which had to be incurred no more through its fault than through that of the defendant.
Rehearing refused.